--------------------------------------------------------------------------------

Exhibit 10.3


SECOND AMENDED AND RESTATED
SUPPLEMENTAL RETIREMENT AGREEMENT




THIS SECOND AMENDED AND RESTATED SUPPLEMENTAL RETIREMENT AGREEMENT (the
“Agreement”) is made as of January 1, 2005 by and between ATLANTIC COAST BANK
(the “Bank”), its successors and assigns and ROBERT J. LARISON, JR. (the
“Executive”).
 
WITNESSETH:


WHEREAS, the Executive and the Bank entered into a Supplemental Retirement
Agreement dated as of the 1st day of November, 2002 (the “Original Agreement”)
and an Amended and Restrained Supplemental Retirement Agreement dated as of
January 1, 2005; and


WHEREAS, the American Jobs Creation Act of 2004 enacted new section 409A of the
Internal Revenue Code (the “Code”) and final Treasury Regulations were issued
under Code Section 409A in April, 2007, all of which affects the Original
Agreement, and the Executive and the Bank now wish to amend and restate the
Original Agreement in order to comply with Code section 409A and the regulations
thereunder and make certain other clarifications do the original agreement.


NOW, THEREFORE, in consideration of the premises and covenants contained herein,
the Executive and the Bank hereby amend and restate the Original Agreement in
its entirety as follows, effective as of January 1, 2005:


1.
Definitions.  In this Agreement, the following words and phrases shall have the
following meanings:



 
(a)
Accrued Benefit Percentage shall mean, except as otherwise provided in this
Agreement, 2.5% for each full calendar quarter of the Executive’s employment
with the Bank since January 1, 2002, calculated through the last day of the
calendar quarter in which the Executive (i) experiences a Separation from
Service or (ii) attains the Normal Retirement Date, whichever shall first occur;
provided, however, that in no event shall the Accrued Benefit Percentage exceed
60%.



 
(b)
Administrator shall mean the person or committee appointed by the Board of
Directors of the Bank to Administer this Agreement.  If a committee is appointed
by the Board of Directors, a majority of those persons shall constitute a quorum
and the act of the majority of such of persons either at a meeting or by written
consent, shall be the act of the Administrator.  The administrator may adopt
such rules and procedures, not inconsistent with this Agreement, as it deems
necessary or appropriate in order to administer this Agreement.



 
(c)
Average Compensation shall mean the amount determined by dividing by three (3)
the higher of (i) the amount show in Box 1 of Form W-2; or (ii) the amount that
would have been shown in Box 1 of Form W-2, had the Executive been receiving his
“base salary” as set forth in his employment agreement rather than an agreed
upon lower base salary, but in either case  (excluding taxable income
attributable to any restricted stock awards, stock options, stock appreciation
rights or any other awards made under any equity plan maintained by the Bank or
its affiliates) earned by the Executive from the Bank and its affiliates and
subsidiaries (or any successors thereto by merger or purchase) during the three
calendar years in the ten year period prior to his Separation from Service that
results in the largest total.


 
 

--------------------------------------------------------------------------------

 

 
(d)
Benefit Determination Date shall mean the first business day of the calendar
month following the earliest of (i) the Executive’s Normal Retirement Date; (ii)
the Executive’s Separation from Service; (iii) the Executive’s death; (iv) the
Executive’s Disability; or (v) a Change in Control.



 
(e)
Cause shall mean a Separation from Service that arises from the Executive’s
gross negligence, willful misconduct, breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, and willful
violation of any law, rule, or regulation (other than traffic violations or
similar offenses) or final cease-and-desist order.



 
(f)
Change in Control shall mean the following:



(1)        “Change in Control” shall mean (i) a change in the ownership of the
Bank or Atlantic Coast Federal Corporation (the “Company”), (ii) a change in the
effective control of the Bank or Company, or (iii) a change in the ownership of
a substantial portion of the assets of the Bank or Company, as described
below.  Notwithstanding anything herein to the contrary, the reorganization of
Atlantic Coast Federal, MHC by way of a “second-step conversion” shall not be
deemed a Change in Control.


 
(2)        A change in ownership occurs on the date that any one person, or more
than one person acting as a group (as defined in Treasury Regulations section
1.409A-3(i)(5)(v)(B)), acquires ownership of stock of the Bank or Company that,
together with stock held by such person or group, constitutes more than 50% of
the total fair market value or total voting power of the stock of such
corporation.



 
(3)        A change in the effective control of the Bank or Company occurs on
the date that either (i) any one person, or more than one person acting as a
group (as defined in Treasury Regulations section 1.409A-3(i)(5)(vi)(B))
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Bank or Company possessing 30% or more of the total voting power of the stock of
the Bank or Company, or (ii) a majority of the members of the Bank’s or
Company’s board of directors is replaced during any 12-month period by directors
whose appointment or election is not endorsed by a majority of the members of
the Bank’s or Company’s board of directors prior to the date of the appointment
or election, provided that this sub-section “(ii)” is inapplicable where a
majority shareholder of the Bank or Company is another corporation.


 
2

--------------------------------------------------------------------------------

 

 
(4)        A change in a substantial portion of the Bank’s or Company’s assets
occurs on the date that any one person or more than one person acting as a group
(as defined in Treasury Regulations section 1.409A-3(i)(5)(vii)(C)) acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Bank or Company that have
a total gross fair market value equal to or more than 40% of the total gross
fair market value of (i) all of the assets of the Bank or Company, or (ii) the
value of the assets being disposed of, either of which is determined without
regard to any liabilities associated with such assets.  For all purposes
hereunder, the definition of Change in Control shall be construed to be
consistent with the requirements of Treasury Regulations section 1.409A-3(g)(5),
except to the extent that such regulations are superseded by subsequent
guidance.



 
(g)
Disabled or Disability shall mean the Executive:



 
(1)        is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death, or last for a continuous period of not less than 12 months;



 
(2)        by reason of any medically determinable physical or mental impairment
which can be expected to result in death, or last for a continuous period of not
less than 12 months, is receiving income replacement benefits for a period of
not less than three months under an accident and health plan covering employees
of the Bank; or



 
(3)        is determined to be totally disabled by the Social Security
Administration.



 
(h)
Involuntary Termination shall mean Separation from Service, other than for
Cause, without the Executive’s express written consent and voluntary resignation
due to a material diminution of or interference with the Executive’s duties,
responsibilities and benefits as President and Chief Executive Officer of the
Bank, including (without limitation) any of the following actions unless
consented to in writing by the Executive: (i) a change in the principal
workplace of the Executive to a location outside of a 30 mile radius from the
Bank’s main office as of the date hereof; (ii) a material demotion of the
Executive; (iii) a material reduction in the number or seniority of other
personnel reporting to the Executive or a material reduction in the frequency
with which, or on the nature of the matters with respect to which, such
personnel are to report to the Executive, other than as part of an
institution-wide reduction in staff; (iv) a material adverse change in the
Executive’s salary, perquisites, benefits, contingent benefits or vacation,
other than as part of an overall program applied uniformly and with equitable
effect to all members of the senior management of the Bank; and (v) a material
permanent increase in the required hours of work or the workload of the
Executive; provided that the Executive has notified the Bank of the existence of
such a condition no later than 90 days after the initial existence of such
condition and the Bank has at least 30 days to cure such condition.  The term
“Involuntary Termination” does not include termination for Cause or termination
of employment due to retirement, death, Disability or suspension or temporary or
permanent prohibition from participation in the conduct of the Bank’s affairs
under Section 8 of the Federal Deposit Insurance Act.


 
3

--------------------------------------------------------------------------------

 

 
(i)
Monthly Benefit shall mean the Average Compensation multiplied by the Accrued
Benefit Percentage and then divided by twelve (12), calculated at the Benefit
Determination Date.



 
(j)
Normal Retirement Date shall mean the date the Executive attains age 55 (i.e.,
February 9, 2012).



 
(k)
Separation from Service shall mean the date of cessation of the employment
relationship (other than an approved leave of absence) between the Executive and
the Bank and its affiliates and subsidiaries (including any successor in
interest, if applicable), and shall be construed to comply with Code Section
409A and Treasury Regulations Section 1.409A-1(h).



 
(l)
Specified Employee shall mean a key employee of the Bank within the meaning of
Code Section 416(i) without regard to paragraph 5 thereof, determined in
accordance with Code Section 409A and Treasury Regulations Section 1.409A-1(i).



2.
Payment of Benefits.



 
(a)
Normal Benefit.



If Monthly Benefits have not already started due to Separation from Service,
Disability or Change in Control, the Bank shall pay the Monthly Benefit to
Executive starting on the first business day of the month following the Normal
Retirement Date on the first business day of each calendar month thereafter for
a total of 180 months (i.e., monthly payments for 15 years), regardless of
whether the Executive has experienced a Separation from Service; provided
however, that, if the Executive has experienced a Separation from Service, then,
to the extent necessary to avoid penalties under Code Section 409A and the
regulations thereunder, such payments shall not commence until the first day of
the seventh month following the date of the Executive’s Separation from Service
if the Executive is a Specified Employee on his date of Separation from Service.


 
(b)
Death Benefit.



 
(i)
Death Before Benefit Period Begins.  If the Executive dies prior to the Normal
Retirement Date, Separation from Service, Disability or Change in Control, the
Bank shall pay to the beneficiary designated on Exhibit A, using an Accrued
Benefit Percentage of 60%, the Monthly Benefit commencing on the first business
day of the month following the Executive’s Normal Retirement Date and on the
first business day of each calendar month thereafter for a period of 180 months.
The Average Compensation calculation shall assume that the Executive’s
compensation increased by 3% for each full calendar year that occurs prior to
what would have been his Normal Retirement Date.


 
4

--------------------------------------------------------------------------------

 

 
(ii)
Death During Benefit Period.  If the Executive dies after Normal Retirement
Date, Separation from Service, Disability or Change in Control, the Bank shall
make any remaining monthly payments due to the Executive to the beneficiary
designated by the Executive on Exhibit A.



 
(c)
Disability Benefit.



If the Executive becomes Disabled before the Normal Retirement Date, death,
Separation from Service or Change in Control,  the Bank shall pay the Monthly
Benefit to him, using an Accrued Benefit Percentage of not less than 60%,
starting on the first business day of the calendar month following the date on
which the Executive became Disabled and on the first business day of each
calendar month thereafter for a total of 180 months (i.e., monthly payments for
15 years). If the Executive dies after becoming entitled to Disability benefits,
the Bank shall continue to make the remaining monthly payments due to the
Executive to the beneficiary designated by the Executive on Exhibit A.


 
(d)
Involuntary Termination Benefit.  In the event the Executive incurs a Separation
from Service due to an Involuntary Termination before the Normal Retirement
Date, Disability, death or Change in Control, the Bank shall pay the Monthly
Benefit to the Executive, using an Accrued Benefit Percentage of not less than
60%, commencing on the first business day of the month following the Separation
from Service and on the first business day of each calendar month thereafter for
a total of 180 months; (i) provided, however, that in the event of Involuntary
Termination due to Cause, except as may be prohibited by federal law, the
Executive shall only be entitled to the Monthly Benefit calculated at the time
of his Separation from Service with payment commencing on the first business day
of the month following the Separation from Service and on the first business
date of each calendar month thereafter for a total of 180 months; and (ii)
provided, further, that, to the extent necessary to avoid penalties under Code
Section 409A and the regulations thereunder, such payments shall not commence
until the first day of the seventh month following the date of the Executive’s
Separation from Service if the Executive is a Specified Employee on his date of
Separation from Service.



 
(e)
Change in Control Benefit.  If a Change in Control occurs before the Normal
Retirement Date, Separation from Service, Disability or death,then, within 30
calendar days of a Change in Control, the Bank shall pay the Executive a lump
sum equal to the present value of the Monthly Benefit that would otherwise be
paid to the Executive hereunder, using an Accrued Benefit Percentage of not less
than 60%, regardless of whether the Executive has experienced a Separation from
Service; provided however, that, if the Executive has experienced a Separation
from Service, then, to the extent necessary to avoid penalties under Code
Section 409A and the regulations thereunder, such payments shall not be made
until the first day of the seventh month following the date of the Executive’s
Separation from Service if the Executive is a Specified Employee on his date of
Separation from Service.


 
5

--------------------------------------------------------------------------------

 

 
(f)
Funding of Monthly Benefit.  The Bank reserves the right to purchase a contract
from a life insurance company with a minimum rating of AA from Standard & Poors
and Moody’s in order to provide all or any portion of the Monthly Benefit
described herein.  Upon the Bank’s purchase of such contract and distribution of
the contract to Executive or his Beneficiary, the Bank’s liability to provide
the Monthly Benefit hereunder shall cease and such contract shall be the sole
source of funds for providing such Monthly Benefit.



3.
Claims.  In the event a claim for benefits is wholly or partially denied under
this Agreement, the Executive or any other person claiming benefits under this
Agreement (a “Claimant”) shall be given notice in writing within 30 calendar
days after the Administrator’s receipt of the claim.  For good cause shown, the
Administrator may extend this period for an additional 30 calendar days.  Any
denial must specifically set forth the reasons for the denial and any additional
information necessary to rescind such denial.  The Claimant shall have the right
to seek a review of the denial by filing a written request with the
Administrator within 60 calendar days of receipt of the denial.  Such request
may be supported by such documentation and evidence deemed relevant by the
Claimant.  Following receipt of this information, the Administrator shall make a
final determination and notify the Claimant in writing within 60 calendar days
of the Administrator’s receipt of the request for review together with the
specific reasons for the decision.



4.
General Assets and Funding.  The amounts payable under this Agreement are
payable from the general assets of the Bank and no special fund or arrangement
is intended to be established hereby nor shall the Bank be required to earmark,
place in trust or otherwise segregate assets with respect to this Agreement or
any benefits hereunder.  The Administrator reserves the right to determine how
the Bank will fund its obligation undertaken by this Agreement.  Should the
Administrator elect to purchase assets relating to this Agreement, in whole or
in part, through the medium of life insurance or annuities, or both, the Bank
shall be the owner and beneficiary of each such policy unless otherwise provided
by this Agreement.  Bank reserves the absolute right, in its sole discretion, to
terminate such life insurance or annuities, as well as any other investment
program, at any time, in whole or in part unless otherwise provided by this
Agreement.  Such termination shall in no way affect the Bank’s obligation to pay
the Executive the benefits as provided in this Agreement.  At no time shall the
Executive be deemed to have any right, title, or interest in or to any specific
asset or assets of the Bank, including but not by way of restriction, any
insurance or annuity contract and contracts or the proceeds therefrom.



5.
Certain Reductions.  Notwithstanding any other provision of this Agreement, if
the value and amounts of benefits under this Agreement, together with any other
amounts and the value of  benefits received or to be received by the Executive
in connection with a Change in Control would cause any amount to be
nondeductible for federal income tax purposes by the Bank or the consolidated
group of which the Bank is a member pursuant to Section 280G of the Code, then
amounts and benefits under this Agreement shall be reduced (not less than zero)
to the extent necessary so as to maximize amounts and the value of benefits to
the Employee without causing any amount to become nondeductible by Bank pursuant
to or by reason of such Section 280G.  The Employee shall determine the
allocation of such reduction among payments and benefits to the Employee.


 
6

--------------------------------------------------------------------------------

 

6.
Beneficiary Designations.  The Executive shall designate a beneficiary by filing
with Bank a written designation of beneficiary on a form substantially similar
to the form attached as Exhibit A.  The Executive may revoke or modify the
designation at any time by filing a new designation.  However, designations will
only be effective if signed by the Executive and accepted by the Bank during the
Executive’s lifetime.  The Executive’s beneficiary designation shall be deemed
automatically revoked if the beneficiary predeceases the Executive, or if the
Executive names a spouse as beneficiary and the marriage is subsequently
dissolved.  If the Executive dies without a valid beneficiary designation,
all  payments shall be made to the Executive’s surviving spouse, if any, and if
none, to the Executive’s surviving children and the descendants of any deceased
child by right of representation, and if no children or descendants survive, to
the Executive’s estate.



If a benefit is payable to a minor, to a person declared incompetent, or to a
person incapable of handling the disposition of his or her property, the Bank
may pay such benefit to the guardian, legal representative or person having the
care or custody of such minor, incompetent person or incapable person, or to a
custodian selected by the Bank under the Georgia Uniform Transfers to Minors Act
for the benefit of such minor.  The Bank may require proof of incompetency,
minority or guardianship as it may deem appropriate prior to distribution of the
benefit.  Such distribution shall completely discharge the Bank from all
liability with respect to such benefit.


7.
Amendment and Termination.



 
(a)
Amendment.  The Bank may at any time amend the Agreement in whole or in part,
provided, however, that no amendment shall decrease or restrict the amount
accrued to the date of amendment.



 
(b)
Termination.  The Bank may at any time partially or completely terminate the
Agreement, if, in its judgment, the tax, accounting, or other effects of the
continuance of the Agreement, or potential payments thereunder, would not be in
the best interests of the Bank.



(i)         Partial Termination.  In the event of a partial termination, the
Agreement shall continue to operate and be effective with regard to benefits
accrued prior to the effective date of such partial termination, but no further
benefits shall accrue after the date of such partial termination.


(ii)        Complete Termination.  Subject to the requirements of Code Section
409A, in the event of complete termination, the Agreement shall cease to operate
and the Bank shall pay the Executive his Account as if he had terminated service
as of the effective date of the complete termination.  Such complete termination
of the Agreement shall occur only under the following circumstances and
conditions.

 
7

--------------------------------------------------------------------------------

 

(A)        The Bank may terminate the Agreement within 12 months of a corporate
dissolution taxed under Code section 331, or with approval of a bankruptcy court
pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts accrued under the
Agreement are included in the Executive’s gross income in the latest of (i) the
calendar year in which the Agreement terminates; (ii) the calendar year in which
the amount is no longer subject to a substantial risk of forfeiture; or (iii)
the first calendar year in which the payment is administratively practicable.


(B)        The Bank may terminate the Agreement within the 30 days preceding a
Change in Control (but not following a Change in Control), provided that the
Agreement shall only be treated as terminated if all substantially similar
arrangements sponsored by the Bank are terminated so that the Executive and all
participants under substantially similar arrangements are required to receive
all amounts of compensation deferred under the terminated arrangements within 12
months of the date of the termination of the arrangements.


(C)        The Bank may terminate the Agreement provided that (i) all
arrangements sponsored by the Bank that would be aggregated with this Agreement
under Treasury Regulations section 1.409A-1(c) if any individual; covered by
this Agreement was also covered by any of those other arrangements are also
terminated; (ii) no payments other than payments that would be payable under the
terms of the arrangement if the termination had not occurred are made within 12
months of the termination of the arrangement; (iii) all payments are made within
24 months of the termination of the arrangements; and (iv) the Bank does not
adopt a new arrangement that would be aggregated with any terminated arrangement
under Treasury Regulations section 1.409A-1(c) if the same individual
participated in both arrangements, at any time within three years following the
date of termination of the arrangement.


(D)        The Bank may terminate the Agreement pursuant to such other terms and
conditions as the Internal Revenue Service may permit from time to time.


8.
Miscellaneous.



 
(a)
Withholding.  To the extent amounts payable under this Agreement are determined
by the Administrator, in good faith, to be subject to federal, state or local
income tax, the Bank may withhold from each such payment an amount necessary to
meet the Bank’s obligation to withhold amounts under the applicable federal,
state or local law.



 
(b)
Governing Law.  This Agreement shall be construed under the laws of the State of
Georgia, except to the extent that federal law applies.


 
8

--------------------------------------------------------------------------------

 

 
(c)
Future Employment.  This Agreement shall not be construed as providing the
Executive the right to be continued in the employ of the Bank or its affiliates
or subsidiaries.



 
(d)
No Pledge or Attachment.  No benefit which is or may become payable under this
Agreement shall be subject to any anticipation, alienation, sale, transfer,
pledge, encumbrance or hypothecation or subject to any attachment, levy or
similar process and any attempt to effect any such action shall be null and
void.



 
(e)
Successors and Assigns. This Agreement and the obligations of the Bank herein
shall be binding upon the successors and assigns of the Bank. This Agreement may
not be assigned by the Bank without the prior written consent of the Executive
or any other beneficiary receiving payments under this Agreement.



 
(f)
Participation in Plans. Nothing contained in this Agreement shall be construed
to alter, abridge, or in any manner affect the rights and privileges of the
Executive to participate in and be covered by any pension, profit sharing, group
insurance, bonus, incentive, or other employee plans which the Bank or its
affiliates or subsidiaries may now or hereafter have.



 
(g)
Notices.  Any notices under this Agreement shall be provided to the Executive at
his last address on file with the Administrator and shall be provided to the
Administrator in care of President, Atlantic Coast Federal, 505 Haines Avenue,
Waycross, Georgia  31501.



 
(h)
Headings.  Headings of sections herein are inserted for convenience of
reference.  They  are not to be considered in the construction of this
Agreement.



 
(i)
Savings Clause.  If any provision of this Agreement shall be for any reason
invalid or unenforceable, the remaining provisions shall be carried into effect.



 
(j)
Entire Agreement.  This Agreement constitutes the entire agreement between the
Bank and the Executive as to the subject matter hereof. No rights are granted to
the Executive be virtue of this Agreement other than as specifically set forth
herein.



 
(k)
Suicide. No benefits shall be payable if the Executive commits suicide within
two (2) years after the date of this Agreement, or if the Executive has made any
material misstatement of fact on any application for life insurance purchased by
the Bank



 
(l)
Top Hat Agreement. For purposes of the Internal Revenue Code, the Bank intends
this Agreement to be an unfunded, unsecured promise to pay on the part of the
Bank. For purposes of ERISA,  The Bank intends this Agreement to be an unfunded
obligation solely for the benefit of the Executive for the purpose of qualifying
this Agreement for the “top hat” exception under sections 201(2), 301(a)(3) and
401(a) of ERISA.


 
9

--------------------------------------------------------------------------------

 

The parties have caused this Agreement to be executed and delivered as of the
date first above written.
 



    ATLANTIC COAST BANK             
August 4, 2008
 
By:/s/ Dawna R. Miller
Date
 
Name: Dawna R. Miller
   
Title: Senior Vice President and Chief Financial Officer
         
EXECUTIVE
           
August 4, 2008
 
/s/ Robert J. Larison, Jr.
Date
 
Robert J. Larison, Jr.



10

--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED SUPPLEMENTAL RETIREMENT AGREEMENT
 
DATED AS OF ________ 1, 2008


EXHIBIT A
BENEFICIARY DESIGNATION
 
In accordance with the terms of the Second Amended and Restated Supplemental
Retirement Agreement, amended and restated as of January 1, 2005, I hereby
designate the following Beneficiary(ies) to receive any death benefits under the
Agreement:
 
PRIMARY BENEFICIARY:


Name:
 
% of Benefit:
         
Name:
 
% of Benefit:
         
Name:
 
% of Benefit:
 





SECONDARY BENEFICIARY (if all Primary Beneficiaries pre-decease the Executive):


Name:
 
% of Benefit:
         
Name:
 
% of Benefit:
         
Name:
 
% of Benefit:
 



 
This Beneficiary Designation hereby revokes any prior Beneficiary Designation
which may have been in effect and this Beneficiary Designation is revocable.
 
 

     
Date
 
Robert J. Larison, Jr.

 
 
11

--------------------------------------------------------------------------------